07/20/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0223


                                    DA 21-0223
                                 _________________

IN RE THE PARENTING OF B.K.,

      A minor child.

JESSICA SMALLING,

            Petitioner and Appellee,                             ORDER

      and

JASON KLUBBEN,

            Respondent and Appellant.
                              _________________

      Upon counsel for Appellant’s motion for extension of time to file the opening brief
and good cause appearing,
      IT IS HEREBY ORDERED that Appellant’s opening brief shall be filed on or
before August 23, 2021.
      No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 July 20 2021